Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. (PG Pub 2010/0199406).

Regarding claim 1, Dua et al. teach an article comprising a nonwoven textile forming at least part of an upper of an article of footwear. The nonwoven textile is comprised of fibers and having a major portion and a folded portion wherein the folded portion includes an edge of the nonwoven textile folded over to bring the edge in contact at least, in part, with a major surface of the major portion to form a folded edge and binding fiber entangled with fibers of the folded portion and the major portion and the edge being secured at least in part to the major surface with the binding fibers [0143 and Fig. 36D]. There is cushioning (130) positioned between the folded portion and the major portion of the upper. It would have been obvious to one of ordinary skill in the art to use a synthetic suede made of nonwoven as is well known in the art and given the limited number of options. 
Regarding claim 2, the edge is a rough edge and the folded edge is relatively more uniform than the rough edge. 
Regarding claim 3, the upper forms at least part of an enclosure for receiving a foot and the folded portion of the nonwoven textile forms at least in part, a collar region of the upper for admitting the foot into the upper [0162 and Fig. 40C].
Regarding claim 4, the nonwoven textile includes a folded region proximate the folded edge and a non-folded region distal the folded edge relative to the folded region and fibers of the folded region are configured so that the folded region has a thickness greater than a thickness of the non-folded region as the non-folded region is a single layer and the folded region has about double the thickness and therefore also has . 
Regarding claim 5, the fibers of the folded region have a greater loft than the unfolded region as the fused region is taught as swelling [0078]. 
Regarding claim 6, the nonwoven textile further includes seam edges configured to be secured with respect to one another to form at least in part, the upper [0170 and Fig, 39F].
Regarding claim 7, at least one of the seam edges is a folded seam edge. 
Regarding claim 8, the nonwoven textile forms a heel region of the upper and the seam edges are in the heel region. 
Regarding claim 9, the upper includes a bottom edge and the article further includes a sole and the upper is secured to the sole along the bottom edge of the nonwoven textile [0157 and Fig. 40C].
Regarding claim 10, the folded portion comprises multiple folds and multiple layers of the nonwoven textile and wherein the binding fibers are entangled with fibers of the multiple layers [Figure 40C].
Regarding claim 11, at least some of the binding fiber pass through the nonwoven cushioning [0096, 0111].
Regarding claim 12, the binding fibers comprise a portion of the fibers comprising the nonwoven textile [0111 and 0128]. 
Regarding claim 13, the binding fibers are contained within a binding region spaced inward from the folded edge and the binding fibers are entangled with the fibers in a random pattern within the binding region [0062, 0065 and Figures].
Regarding claim 14, Dua et al. teach a method comprising folding a nonwoven textile of an upper of an article of footwear over nonwoven cushioning to create a folded portion and a major portion of the nonwoven textile with cushioning (130) positioned between the folded portion and the major portion with the folded portion including an edge of the nonwoven textile in contact, at least in part to the major surface of the major portion to form a folded edge and entangling binding fibers (needlepunching) with fibers of the folded portion and the major portion and the edge being secured, at least in part, to the major surface with the binding fibers [0002, 0097, 0143, 0162, 0164, 0172, Fig. 36D, 40C and 41]. It would have been obvious to one of ordinary skill in the art to use a synthetic suede made of nonwoven as is well known in the art and given the limited number of options.
Regarding claims 15-18, Dua et al. teach entangling the binding fibers. Dua et al. are silent regarding which direction the entangling comes from. However, given the limited number of choices, it would have been obvious to one of ordinary skill in the art at the time of the invention to entangle fibers from the folded portion into fibers of the major portion and the fibers being entangled from the folded portion being binding fibers as binding fibers 103 would be needlepunched from the folded portion to the major portion or entangle fibers form the major portion into fibers of the folded portion with the entangled fibers form the major portion being binding fibers as binding fibers 103 would be needlepunched or entangling fibers from both directions thereby entangling fibers from the folded portion and the major portion into the opposite portion with the fibers entangled from the folded portion and major portion being binding fibers 103.   
Regarding claim 19, the edge is a rough edge and the folded edge is relatively more uniform than the rough edge. 
Regarding claim 20, the method further comprises forming the nonwoven textile into the upper and the upper forming at least part of an enclosure for receiving a foot wherein the folded portion of the nonwoven textile forms, at least in part a collar region of the upper for admitting the foot into the upper. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection using a new obviousness to address the arguments of the cited art not teaching the nonwoven cushioning. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789